DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 11, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 7/29/22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As noted in the previous action: 

Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, while the claim is about a plurality of analyzers, the claimed steps are not recited as being performed by a machine. Each of the recited steps appears to be broad enough (based on broadest reasonable interpretation) to encompass being done mentally or by hand. For instance, determining and calculating could be done mentally and the outputting could be verbal or by pencil and paper. Masking does not appear to utilize any machine. Clearly, the claim does not recite that the masking involves any devices. The claim does not recite anything about masking. The step can be easily by taking mental notes. 
The preambles of the claim 1 positively set forth the environment in which the claimed process may be applied. However, they merely recite a field in which the method is intended to be applied (A mere field-of-use recitation is generally insufficient to render an otherwise ineligible method claim patentable. This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test). It is clear from the specification that the method is implemented by a computer/software/processor. The examiner requires applicant amend the claims to clearly indicate that the claimed steps are implemented by, for e.g. a computer/controller (e.g., determining, using/via a computer, desired…) 
It is noted that for e.g. claim 5 and 6 evidence that claim 1 was intended to be broader in scope than a controller-based method since if they are going to be proper dependent claims, they must necessarily further limit claim 1. In other words, the office would not read a controller/computer into claim 1 at least based on these evidence claims. In view of the specification, the controller recited is some type of machine (processor), or software that would inherently require a machine.
Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-9, 12 and 13, the claimed inventions are directed to purely data gathering and manipulation without significantly more. The claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data. 
The judicial exception is not integrated into a practical application because instant claims are about purely data gathering and manipulation without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception simply because claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data.
Processes are eligible for patent protection under 35 U.S.C. § 101 if they are not directed to an abstract idea.  See Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010) (clarifying the standards for subject matter eligibility). Based upon consideration of all the relevant factors with respect to the claim as a whole, they are deemed to claim an abstract idea and are rejected under § 101.  The claims are directed to the abstract idea of determining a data change.  Although some claims recite "control device" or “data management unit,” these are not involved in any of the significant problem-solving elements of the claim.  Rather, they are merely involved in passive non-significant data storage and/or gathering and manipulation.  Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  Gottschalk v. Benson 409 U.S. 63, 70-72 (1972).  The claims also do not transform any article into a different form; rather, they only manipulate abstract data elements.  Thus, there is no clear evidence from which to conclude that the claims are not principally drawn to an abstract idea.  The examiner requires amending the claim to require that the problem-solving aspects of the claim (i.e., significant data manipulations; rather than mere data inputting, receiving, transmitting, outputting, etc.) are performed by a particular machine in order to overcome this rejection.
Furthermore, in order for a method to be considered a "process" under §101, a claimed process must either: (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  
If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive.
There are two corollaries to the machine-or-transformation test.  
First, a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patentable.  This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test.  
Second, insignificant extra-solution activity will not transform an unpatentable principle into a patentable process.
Thus, a specific machine or particular transformation of a specific article in an insignificant step, such as data gathering or outputting, is not sufficient to pass the test.  If neither of these requirements is met by the claim, the method is not a patent eligible process under 35 USC 101 and is non-statutory subject matter.
Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  The use of a specific machine or transformation of an article must impose meaningful limits on the claim’s scope to impart patent-eligibility.  
Furthermore, the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity. Incidental physical limitations, such as data gathering, field of use limitations and extra solution activity is not enough to convert an abstract idea into a statutory process (In re Bilski, 88 USPQ2d 1385, 1385 (Fed Cir. 2008)).  Basically, nominal or token recitations of structure in a method claim do not convert an otherwise ineligible claim into an eligible one.  It is further noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 USC101.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are simply all about making plans/scheduling without significantly more. The claims are not about actually running any devices in a specific way. 
The preamble of claim 1 recites the claimed method is about optimizing. However, none of the claims are directed towards any optimization. The calculating and the masking steps are purely recited as abstract process steps that appear to be generated from thin air. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 2 and 9 (also applies to withdrawn claim 10 should the claim be rejoined later time), the “if” clauses are unclear. It is not clear if the limitations following and preceding the phrases “if…” are part of the invention. The "if phrases” renders much of the if clauses optional, i.e. not part of the claimed subject matter. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “if…” to positively set forth active process steps. 
The numerous if clauses and the limitations following and preceding the phrases have no patentable weight. 
Regarding claim 1, it is unclear what applicant means by: “calculating workload capability of the plurality of analyzers minus one analyzer if the current laboratory workload is below a threshold criteria and if there are two or more analyzers in the plurality of analyzers; and masking one of the plurality of analyzers if the current workload is met by the plurality of analyzers minus one analyzer. 
The steps are purely recited as vague process steps that appear to be generated from thin air. How are the parameters such as capabilities being computed? The threshold or the criteria is not specifically defined in the claims. What doe applicant mean by masking? The claims are interpreted in view of the specification. However, the specifics of the disclosure will not be read in to the claims.
Mere statement of purpose/function can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record. 
None of the claims include any specific process steps that achieve something concrete. The claims are all about data gathering and perhaps about some manipulation. The claims are all about planning something based on some abstract scheduling. Metes and bounds of the invention are unclear. It is unclear what exactly is being claimed as the claimed subject matter. The scope of the claims is not ascertainable. 
The recitation "current workload" in claim 1, step d renders the claim unclear, because it is not clear if it is referencing the current laboratory workload recited in claim 1, step a or applicant means some other current workload? What current workload is being referenced by the recitation in step d? In addition, what does applicant mean by “current.” The claimed process does not set forth any timeline. It is unclear what is considered current.
Regarding claim 1, the recitation: calculating workload capability of the plurality of analyzers minus one analyzer if the current laboratory workload is below a threshold criteria and if there are two or more analyzers in the plurality of analyzers, makes no sense. The term “plurality” is met by two. It is not clear what applicant means by “if there are two or more analyzers in the plurality of analyzers.” 
Claim 12 is unclear. What does applicant mean by “similar type?” The phrase is not any different from the phrase "or the like" and the phrase renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pastor (Laboratories as a Service (LaaS): Using Cloud Technologies in the Field of Education).
Regarding claims 1-9, 12 and 13, Pastor teaches (Section 5; and Table 1) a method to optimize analyzer use in a laboratory having a plurality of analyzers based on laboratory workload, including: determining current laboratory workload; determining workload capability of the plurality of analyzers minus one analyzer if the current laboratory workload is below a threshold criteria and if there are two or more analyzers in the plurality of analyzers; masking one of the plurality of analyzers if the current workload is met by the plurality of analyzers minus one analyzer; proceeding with current workload; unmasking any masked analyzers if the current workload is not met by the plurality of analyzers minus one analyzer; communicating the current laboratory workload to the plurality of analyzers via a control device, wherein the control device is connected to a data management unit (Section 2-3); wherein the data management unit is a LIS and/or HIS (mere choice among finite number of selection); wherein the data management unit receives task orders to be completed and communicates those task orders to the control unit (Section 2-4); wherein the current laboratory workload is determined based on received task orders, open orders, number of samples, and combinations thereof (Section 2-5); wherein the threshold criteria comprises current workload load, reagent availability, throughput capability, ability to receive stat samples, next estimated maintenance event, future workload changes, cost per test, and combinations thereof (Section 2-5); wherein an analyzer in the plurality of analyzers is masked if the reagent availability at that analyzer is too low to perform analysis on samples in the current laboratory workload (Section 2-5); wherein the plurality of analyzers comprise similar type analyzers (Section 2-5); and wherein the plurality of analyzers are connected to each other via a transport system.
Pastor does not explicitly disclose repeating process until the workload is completed. The examiner respectfully submits that it is obvious that the steps disclosed by Pastor is performed once for completing; or repeated until the workload is completed. The prior art clearly teaches optimizing and completing the workload/tasks. It is inherent or at least obvious that the disclosed process steps must be repeated if the first run was not sufficient to complete the workload. In addition, mere duplication of process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  The claims are clearly not about convergence process by process iteration. Claims as drafted are only about duplicating steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        11/5/22